                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                     NO. 5:18-CR-263-FL-1

 UNITED STATES OF AMERICA,                      )
                                                )
           v.                                   )
                                                )                     ORDER
 TAMARA PERRY McCAFFITY,                        )
                                                )
                          Defendant.            )



       This matter is before the court on defendant’s motion for compassionate release pursuant

to 18 U.S.C. § 3582(c)(1)(A). (DE 84). The government responded in opposition and in this

posture the issues raised are ripe for ruling. For the following reasons, the motion is denied.

                                        BACKGROUND

       On October 19, 2018, defendant pleaded guilty, pursuant to a written plea agreement, to

conspiracy to commit health care fraud, in violation of 18 U.S.C. §§ 1347 and 1349. The court

held defendant’s sentencing hearing on February 15, 2019. The presentence investigation report

(“PSR”), which the court adopted in relevant part, determined defendant was involved in a

significant Medicaid fraud scheme that involved false billing for mental health services that were

not provided. The total losses to Medicaid totaled $523,783.00. With respect to the advisory

Guidelines range, defendant received a 14-level enhancement for the loss amount, two-level

enhancement because the offense involved more than 10 victims, and two-level enhancement for

using five or more stolen Medicaid beneficiary numbers. With offense level 25 and criminal

history category I, defendant’s advisory Guidelines range was 46 to 57 months’ imprisonment.

The court sentenced defendant to 46 months’ imprisonment and ordered payment of $523,783.00
in restitution.

         Defendant filed the instant motion for compassionate release on December 22, 2020. The

government responded in opposition on January 5, 2021, and filed in support defendant’s medical

records and Federal Bureau of Prisons (“FBOP”) administrative records regarding defendant.

                                          COURT’S DISCUSSION

         With limited exceptions, the court may not modify a sentence once it has been imposed.

18 U.S.C. § 3582(c). One exception is the doctrine of compassionate release, which permits

sentence reductions in extraordinary and compelling circumstances. As amended by the First

Step Act, 18 U.S.C. § 3582(c)(1)(A) now permits a defendant to file motion for compassionate

release in the sentencing court “after the defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse

of 30 days from the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier.” First Step Act of 2018, Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239.

         The court may reduce a defendant’s term of imprisonment if it “first [finds] that

‘extraordinary and compelling reasons warrant[] [a sentence reduction], then consider[s] the

[factors set forth in 18 U.S.C. § 3553(a)], and ultimately determine[s] that the requested reduction

is consistent with any ‘applicable policy statement issued by the Sentencing Commission.’” 18

U.S.C. § 3582(c)(1)(A); United States v. Kibble, 992 F.3d 326, 330 (4th Cir. 2021); see also United

States v. McCoy, 981 F.3d 271, 275-76 (4th Cir. 2020); United States v. Jones, 980 F.3d 1098,

1101 (6th Cir. 2020).1 The court has “broad discretion” to deny a motion for compassionate


1
         The Sentencing Commission has not adopted a policy statement applicable to motions for compassionate
release filed by defendants in the sentencing court. Kibble, 992 F.3d at 330; McCoy, 981 F.3d at 281-83.
Accordingly, the district court is not required to consider whether the reduction is consistent with U.S.S.G. § 1B1.13,
the policy statement applicable to motions for compassionate release filed by the Federal Bureau of Prisons. See
                                                          2
release if it determines the § 3553(a) factors do not support a sentence reduction, even if the

defendant establishes extraordinary and compelling reasons for release. See Kibble, 992 F.3d at

330-31; McCoy, 981 F.3d at 275; see also United States v. Chambliss, 948 F.3d 691, 693-94 (5th

Cir. 2020).

        Section 3553(a) requires that the court consider the following factors when imposing a

sentence:

        (1) the nature and circumstances of the offense and the history and characteristics
        of the defendant;
        (2) the need for the sentence imposed--
        (A) to reflect the seriousness of the offense, to promote respect for the law, and to
        provide just punishment for the offense;
        (B) to afford adequate deterrence to criminal conduct;
        (C) to protect the public from further crimes of the defendant; and
        (D) to provide the defendant with needed educational or vocational training,
        medical care, or other correctional treatment in the most effective manner; [and]
        ....
        (6) the need to avoid unwarranted sentence disparities among defendants with
        similar records who have been found guilty of similar conduct.

18 U.S.C. § 3553(a).          In the context of compassionate release motions, the court should

“reconsider[] the § 3553(a) factors in view of the extraordinary and compelling circumstances

present” in the case. Kibble, 992 F.3d at 332.

        Here, the parties dispute whether defendant’s underlying health issues, in conjunction with

her risk of contracting COVID-19, present extraordinary and compelling reasons for release. The

court will assume without deciding that defendant has satisfied her burden with respect to this

prong of the analysis. Defendant’s release, however, is not supported by the § 3553(a) factors in

light of the egregious offense conduct at issue. As noted above, defendant participated in an



Kibble, 992 F.3d at 330-31.

                                                  3
extensive conspiracy to fraudulently bill Medicaid for more than half a million dollars in services

that were never rendered, using stolen Medicaid beneficiary numbers. Further reduction 2 in

defendant’s sentence would not accomplish the goals of sentencing for the reasons set forth at

defendant’s recent sentencing hearing. And while the court commends defendant for her record

of achievement in custody, which includes completing the residential drug abuse program and

other courses and making payments towards her restitution, these factors do not justify a sentence

reduction in light of the offense conduct at issue.

        Having fully considered defendant’s arguments, together with the full record of this case

in light of the § 3553(a) factors, and defendant’s risk of contracting COVID-19, the court finds

defendant’s current sentence remains necessary to reflect the seriousness of the offense, and

provide both specific and general deterrence to criminal conduct.

                                           CONCLUSION

        Based on the foregoing, defendant’s motion for compassionate release (DE 84) is

DENIED.

        SO ORDERED, this the 17th day of June, 2021.


                                                _____________________________
                                                LOUISE W. FLANAGAN
                                                United States District Judge




2
        The FBOP reduced defendant’s sentence by 12 months after she completed the residential drug abuse
program. See 18 U.S.C. § 3621(e)(2).
                                                   4
